[Cite as State v. Davis, 2021-Ohio-3790.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY




STATE OF OHIO,
                                                          CASE NO. 4-21-03
       PLAINTIFF-APPELLEE,

       v.

STEPHON D. DAVIS,                                         OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Defiance County Common Pleas Court
                           Trial Court No. 13 CR 11591

                                      Judgment Affirmed

                            Date of Decision: October 25, 2021



APPEARANCES:

        Autumn D. Adams for Appellant

        Russell R. Herman for Appellee
Case No. 4-21-03


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Stephon D. Davis (“Davis”) appeals the judgment

of the Defiance County Court of Common Pleas, alleging that the trial court erred

in the process of reimposing the balance of his prison term after revoking his judicial

release. For the reasons set forth below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On May 29, 2013, Davis pled guilty to four counts of burglary in

violation of R.C. 2911.12(A)(2), felonies of the second degree, and one count of

aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of the first degree.

Doc. 18. On July 25, 2013, the trial court sentenced Davis on these charges and on

charges arising from another case. Doc. 19, 20. Davis received an aggregate prison

term of fourteen years. Doc. 19, 20. On June 19, 2020, Davis filed a motion for

judicial release. Doc. 25. On July 2, 2020, the trial court granted this motion. Doc.

27. The trial court suspended the remaining seven years of his prison term; placed

him on community control; and reserved the right to reimpose his prison term. Doc.

27.

       {¶3} On October 15, 2020, the State filed a motion to revoke Davis’s judicial

release and to reimpose his prison sentence. Doc. 30. The State alleged that Davis

had committed four violations of the terms of his judicial release. Doc. 30. On

March 26, 2021, the State filed a supplemental motion that alleged five additional

violations. Doc. 37. On March 30, 2021, the trial court held a hearing on the State’s

                                         -2-
Case No. 4-21-03


motion. Doc. 38. On April 5, 2021, the trial court revoked Davis’s judicial release

and reimposed the remaining seven years of his prison term. Doc. 38.

                                         Assignment of Error

         {¶4} Davis filed his notice of appeal on April 22, 2021. Doc. 39. On appeal,

he raises the following assignment of error:

         The Sentencing Court failed to follow the principles and purposes
         of sentencing when it revoked Davis’ community control and sent
         him back to prison.1

Davis argues that the trial court erred by reimposing the balance of his prison term

without considering the factors listed in R.C. 2929.11 and R.C. 2929.12.

                                            Legal Standard

         {¶5} “[W]hen a[n offender] is granted judicial release, he or she has already

served a period of incarceration, and the remainder of that prison sentence is

suspended pending either the successful completion of a period of community

control or the [offender’s] violation of a community control sanction.” State v.

Alexander, 3d Dist. Union No. 14-07-45, 2008-Ohio-1485, ¶ 7. “While out on

judicial release, if ‘an offender violates his community control requirements, the

trial court may reimpose the original prison sentence and require the offender to

serve the balance remaining on the original term.’” State v. Phipps, 2021-Ohio-258,



1
  We note that the trial court, in this case, revoked Davis’s judicial release. Doc. 27, 38. “Even though
‘community control sanctions are imposed when judicial release is granted, judicial release is different from
and not synonymous with community control.’” State v. Phipps, 2021-Ohio-258, 167 N.E.3d 576, ¶ 22 (3d
Dist.), quoting State v. Cox, 3d Dist. Auglaize Nos. 2-09-31, 2010-Ohio-3799, fn. 3.

                                                    -3-
Case No. 4-21-03


167 N.E.3d 576, ¶ 22 (3d Dist.), quoting State v. Mann, 3d Dist. Crawford No. 3-

03-42, 2004-Ohio-4703, ¶ 6.

       {¶6} For this reason, if an offender is returned to prison after his or her

judicial release is revoked, the trial court has reimposed the original sentence, “not

a new sentence * * *.” State v. Davis, 8th Dist. Cuyahoga No. 103175, 2016-Ohio-

1224, ¶ 6. “When [a] * * * trial court is reimposing the remainder of the defendant’s

original sentence after revoking his judicial release, the trial court need not make

the statutory findings that are required when a felony sentence is originally

imposed.” State v. Thompson, 3d Dist. Crawford Nos. 3-16-01, 3-16-12, 2016-

Ohio-8401, ¶ 14. “[T]herefore, the trial court is not required to engage in an analysis

of the factors set forth in R.C. 2929.11 and 2929.12 prior to reimposing the original

sentence.” Davis at ¶ 6, citing State v. Jones, 7th Dist. Mahoning No. 07-MA-155,

2008-Ohio-6204, ¶ 18.

                                   Legal Analysis

       {¶7} In this case, the trial court revoked Davis’s judicial release and

reimposed the balance of his original sentence. Doc. 27, 38. Since this was not a

new sentence, the trial court was not required to consider the R.C. 2929.11 and R.C.

2929.12 factors. Davis at ¶ 6. The time to challenge whether a trial court complied

with R.C. 2929.11 and R.C. 2929.12 is “the point at which the trial court actually

issued the prison sentence not when it reimposed that sentence.” State v. Smith, 3d

Dist. Auglaize No. 2-10-28, 2011-Ohio-410, ¶ 8, citing State v. Gardner, 3d Dist.

                                         -4-
Case No. 4-21-03


Union No. 14-99-24, 1999-Ohio-938, 1999 WL 1075424, *3 (1999). Thus, Davis

has not demonstrated that the trial court erred in the process of reimposing the

balance of his prison sentence. As such, his sole assignment of error is overruled.

                                    Conclusion

       {¶8} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Defiance County Court of Common Pleas

is affirmed.

                                                               Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/hls




                                        -5-